Appeal from so much of an order as denied appellants’ cross motion to dismiss the complaint as to the respondents and for summary judgment. Respondents and others sought a judgment declaring, inter alia, that appellants be required under a policy of automobile liability insurance to defend them in any actions brought against them arising out of a certain accident. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur. [15 Misc 2d 18.]